COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


KEVIN ROREECE RAY,                              §
                                                                  No. 08-13-00342-CR
                    Appellant                   §
                                                                    Appeal from the
v.                                              §
                                                              Criminal District Court No. 2
THE STATE OF TEXAS,                             §
                                                                of Tarrant County, Texas
                    Appellee.                   §
                                                                    (TC# 1280504D)
                                                §

                                MEMORANDUM OPINION

       Appellant, Kevin Roreece Ray, has filed a motion to dismiss this appeal. Rule 42.2(a)

permits an appellate court to dismiss a criminal appeal on the appellant’s motion at any time

before the court’s decision. TEX.R.APP.P. 42.2(a). Because the Appellant has complied with the

requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.



                                            GUADALUPE RIVERA, Justice

February 19, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)